United States Navy–Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Aaron T. KESTLER
              Engineman Fireman Recruit (E-1), U.S. Navy
                             Appellant

                              No. 201800331

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 21 March 2019.
                            Military Judge:
                 Commander Hayes C. Larsen, JAGC, USN.
   Sentence adjudged 26 July 2018 by a special court-martial convened
   at Naval Station Norfolk, Virginia, consisting of a military judge sit-
   ting alone. Sentence approved by convening authority: confinement for
   8 months * and a bad-conduct discharge.
                            For Appellant:
          Lieutenant Commander Derek C. Hampton, JAGC, USN.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   *  The Convening Authority suspended confinement in excess of 90 days pursuant
to a pretrial agreement.
                   United States v. Kestler, No. 201800331


            Before WOODARD, HUTCHISON, and STEPHENS
                      Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2